Tilzer, J.
On a hot day in June, the attention of three narcotics officers was drawn to a certain gypsy cab. There was one person (later identified as Emeridiano Santiago) seated in the back seat, the windows were closed and the cab’s doors were locked. Upon closer inspection the officers spotted a loaded .25 caliber revolver lying in open view on the driver’s seat. Santiago was ordered to unlock the door and when he emerged he was placed under arrest. A search of his person revealed 15 glossine envelopes containing heroin. The officers attempted to search the interior of the cab but were hampered by the gathering of a crowd. At that point the defendant Diaz arrived and after he admitted ownership of the vehicle, he too was placed under arrest. Defendant and Santiago were then taken to precinct headquarters and placed together in the sitting room, where they were overheard in conversation by Sergeant Bamirez (one of the arresting officers). According to the trial testimony, Diaz asked Santiago “ to take the burden of the evidence”, and in return “he (defendant) would take care of him (Santiago).” After overhearing the conversation, the officers returned to inventory the contents of the automobile and found 347 glossine envelopes containing heroin, secreted deep inside the padding, behind the springs of the front seat of defendant’s automobile.
Defendant, who testified at the trial, claimed that he parked the cab about two hours prior to the time the officers first arrived and that during those two hours he was engaged nearby in a stickball game. He further claimed that the cab had been left unlocked with the windows down. While acknowledging that he knew Santiago, defendant denied giving Santiago permission to enter the cab and maintained that Santiago was waiting to be driven home by defendant as a paying fare. .
The sole issue presented on this appeal is whether the evidence is sufficient to support the finding inherent in the jury’s verdict that the defendant 11 knowingly and unlawfully ’ ’ possessed the drugs found secreted in his automobile.
*384Subdivision 8 of section 10.00 of the Penal Law defines possession as ‘ ‘ physical possession or otherwise to exercise dominion or control over tangible property.’5-' As such, it is clear that defendant’s conviction may be sustained if it was established that he was in ‘1 constructive possession” of the contraband in his cab. (See Practice Commentary, McKinney’s Cons. Laws of N. Y., Book 39, p. 15.) We believe that the 'evidence, when considered in its totality (see People v. Cathey, 38 A D 2d 976), points to the inevitable conclusion that the drugs were within defendant’s constructive possession.
In considering the proof necessary to establish knowledgeable possession, the Court of Appeals recenty stated: “The crime of possessing dangerous drugs requires a physical or constructive possession with actual knowledge of the nature of the possessed substance (Penal Law, §§ 220.05-220.20). Knowledge, of course, may be shown circumstantially by conduct or directly by admission, or indirectly by contradictory statements from which guilt may be inferred * * *. Generally, possession suffices to permit the inference that the possessor knows what he possesses, especially, but not exclusively, if it is in his hands, on his person, in his vehicle, or on his premises * * *. This, of course, is an elemental inference based on common experience and all but universal probabilities.” (People v. Reisman, 29 N Y 2d 278, 285.)
The facts in this case which justify the inference that defendant knowingly possessed the drugs are as follows: It was established that defendant had actual possession of the vehicle until approximately two hours before the officers first arrested Santiago. During thq time period involved, while defendant was allegedly engaged in the stinkball game, he remained in close proximity to the automobile at all times, and it was in effect subject to his control. Indeed, defendant stated that he could see the cab from the area where he was playing ball. While defendant testified that the automobile was parked in such manner as to allow access by others, “mere access by other persons is insufficient to defeat a charge of constructive possession.” (People v. Schriber, 34 A D 2d 852, 853, affd. 29 N Y 2d 780.) There was no indication that, during the time the automobile was left parked on the street, anyone other than Santiago had entered the automobile. And defendant’s explanations concerning his relationship to Santiago were clearly refuted. Although defendant claimed that he had kept the keys, when Santiago was apprehended the keys were in the ignition. Additionally, the story that Santiago was waiting *385three-quarters of an hour to hire defendant’s cab to be driven a distance of three to four blocks defied belief.
Of considerable importance in determining whether the drugs were placed in the cab with defendant’s ‘ knowledge and acquiescence is the exact location where they were found. In commenting on this factor, the trial court (upon sentencing) stated: “ It may very well be that had the drugs been found on the floor under the front passenger’s seat one could argue that the passenger in the rear upon seeing the officers approach threw it under the front seat, but this was not the case here. It was up in the springs * * * the fact is that they were so secreted up in that spring area that this jury could conclude that the defendant had owned that car and had secreted it there himself and not just someone throwing it on the approach of the officers.” Certainly, the jury, in giving consideration to “ common experience and * * * universal probabilities ” (People v. Reisman, supra, p. 285) was well aware of the fact that the drugs could not have been ¡so secreted at any time while defendant was present in the automobile without his knowledge and acquiescence. On the other hand, the jury properly rejected the highly speculative possibility that a stranger placed such valuable property in the automobile, in defendant’s absence, without assurances of being able to retrieve it. Under any view of the facts, the sole logical conclusion was that defendant knew of the presence of the drugs.
And finally, we give consideration to the evidence concerning the conversation between defendant and Santiago. In our opinion those statements were incriminatory and could be considered by the jury as an admission of defendant’s involvement with whatever contraband was found in the automobile. Simply stated, it was apparent from the statements attributed to the defendant that he knew he had been caught in possession of illegal drugs and he was engaging in a last effort to have someone else take all the blame.
In sum, the evidence established that defendant owned the vehicle in which there was found, in an area virtually inaccessible to the ordinary person, a cache of narcotics; that defendant was in actual possession of the vehicle until two hours prior to the time the narcotics patrol first arrived and was in close proximity to it at all times; and that defendant made statements incriminatory in nature. In addition to the above (which we find sufficient in and of itself), defendant’s own testimony was refuted in material respect and otherwise unworthy of belief. While the evidence is circumstantial and must point ‘ ‘ logically *386to defendant’s guilt and [exclude], to a moral certainty, every other reasonable hypothesis ’ ’ (People v. Harris, 306 N. Y. 345, 351), such test is not a “substitute for reasoned thought.” (People v. Borrero, 26 N Y 2d 430, 435). “ In the end, it is a question whether common human experience would lead a reasonable man, putting his mind to it, to reject or accept the inferences asserted for the established facts.” (People v. Wachowicz, 22 N Y 2d 369, 372). Reasoned thought and common human experience, we believe, dictated the vérdict reached by the jury.
Accordingly, the judgment rendered April 28,1972 convicting defendant of criminal possession of a dangerous drug should be affirmed.